DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 12/15/2020 for application number 14/941,758.  Claims 1, 2, 4-11 and 13-26 are pending in the case.

Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10, 11, 13, 16, 17, 23, 25 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Onoda (US 2011/0187925 A1) in view of Takahiro (JP 2008167369 A), and further in view of Eckhardt et al. (US 2011/0283243 A1).
With respect to claim 1:
Onoda teaches a device comprising: a
 sound outputter configured to output sound (fig. 1, ¶ 23: “The speakers 52 output audio signals that are input from the signal processing controller 40”); 
a display (fig. 1, ¶ 22: “The display module 51 is a display module including a display panel for displaying a video signal that is output from the signal processing controller 40”); and 
a controller (fig. 1, ¶ 20: “The signal processing controller 40 performs multiple pieces of processing using components provided in itself or connected to it”) configured to: 
control the display to display a first content in a first window, captions of the first content in a first area corresponding to the first window between the first window and a second window and a second content in the second window and control the sound outputter to output sound of the second content (As illustrated in fig. 4A and discussed in para [0054-0064], two video regions are displayed.  The 2nd video region display a video in the video display region and a subtitle corresponding to the video displayed in the 2nd video region in a display region that is adjacent to the second video region from below (i.e., a first content in a first window, captions of the first content in a first area corresponding to the first window).  On the other hand, the 1st video region displays a video in the video display region and audio corresponding to the video is output from the speakers (i.e., a second content in the second window and control the sound outputter to output sound of the second content).  Although the subtitle for the 2nd video is shown below the 2nd video region, para [0059] states “in the multi-picture screen of FIG. 4A, the subtitle that accompanies the video that is displayed in the second video region may be shown in any region that is located on the right side (i.e., on the second video region side) of the boundary between the first video region and the second video region and that does not overlap with the second video region.”  That is to say, the subtitle for the 2nd video may be shown between the first video region and the second video region), and 
in response to receiving a selection of the first window while sound of the second content is being output, stop outputting the sound of the second content and start displaying captions of the second content in a second area corresponding to the second window between the first window and the second window and output sound of the first content through the sound outputter, stop displaying the captions of the first content in the first area (Para [0064] states “The user of the TV receiver 10 is allowed to make switching as to the combinations of audio or a subtitle to be output or shown and video to be displayed in the first video region or the second video region by manipulating the particular manipulation key provided in the manipulation module 31 or the remote controller RC.”  That is to say, if a selection is made while the 1st video region is outputting an audio through the speakers and the 2nd region a subtitle for their corresponding videos, a switch is made so that the 1st video region displays a subtitle for a video displayed in the first video region and the 2nd video region generates an audio corresponding to the video displayed in the second video region.  As this is a switch, it stops displaying the subtitle that was being displayed belonging to the 2nd video region.  And when it comes to displaying the captions of the second content in a second area corresponding to the second window between the first window and the second window, para [0059] states “On the other hand, the subtitle that accompanies the video that is displayed in the first video region may be shown in any region that is located on the left side (i.e., on the first video region side) of the boundary between the first video region and the second video region and that does not overlap with the first video region.”   That is to say, the subtitle for the 1st video may be shown between the first video region and the second video region).
Onoda does not explicitly teach start displaying the caption of the first content in a third area corresponding to the first window and the second window, wherein according to the selection of the first window, a location displaying the captions of the first content is changed from the first area to the third area which is larger than the first area.
Takahiro teaches start displaying the caption of the first content in a third area corresponding to the first window and the second window, wherein according to the selection of the first window, a location displaying the captions of the first content is changed from the first area to the third area which is larger than the first area (abstract, figs. 3-7, ¶ 3, 15, 60, 71-73, 85: a main screen (i.e., first window) and a sub-screen (i.e., second window) are displayed in the form of a picture-in-picture.  As shown in figs. 3-7, a caption for the main screen is displayed in a first area initially but overlapping with the sub-screen.  In order to avoid the caption of the main screen obstructing an image of the sub-screen, the caption is moved from the first area to a third area that is larger than the first area and spans (i.e., corresponding to) the main screen (i.e., first window) and the sub-screen (i.e., second window)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Onoda with those of Takahiro in order to display a caption for a main screen without obstructing an image on a sub-screen (Takahiro, abstract).
Although it can be argued, at least according figs. 3-7, ¶ 3, 15, 60, 71-73, 85 of Takahiro, that the caption for the main screen is an external area of the main screen (i.e., first window) due to reasons such as it is popped out, not same screen and different layer, the prior art Eckhardt is presented to clearly show a location displaying the captions of the first content in an external area of the first window.  
Eckhardt teaches a location displaying the captions of the first content in an external area of the first window (fig. 4, ¶ 57: “By partitioning display area 400 into distinct and non-overlapping portions, the closed-captioning content displayed in first portion 410 may not obscure the visual content of the computer desktop displayed in second portion 420”; abstract: “In response to determining that closed-captioning is desired, a display area of the display device is partitioned into non-overlapping portions. A first portion of the display area is configured to display the closed-captioning content and a second portion of the display area is configured to display a computer desktop”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Onoda Eckhardt, ¶ 5).
With respect to claim 2:
Onoda teaches in response to the receiving the selection of the first window, the controller is further configured to discontinue outputting sound of content being reproduced in other windows from among plurality of windows, except for the sound of contents in the selected first window, and wherein, based on the receiving the selection, the controller is configured to control the display to display captions of the content being reproduced in said other windows except for the selected first window (¶ 56: “Video that is supplied from the first separating module 201 via the first video decoder 203 is displayed in the first video region and audio corresponding to this video is output from the speakers 52. Video that is supplied from the second separating module 202 via the second video decoder 204 is displayed in the second video region and a subtitle corresponding to this video is shown in a subtitle display region that is adjacent to the second video region from below”; ¶ 58: “The user of the TV receiver 10 is allowed to switch from the state that audio corresponding to video that is displayed in the first video region is output to the state that audio corresponding to video that is displayed in the second video region is output… When such switching is made, if the video that is displayed in the first video region is accompanied by a subtitle, the subtitle can be shown in the state that the audio corresponding to the video that is displayed in the second video region is output”; note that fig. 4A displays a first and second video regions.  If the audio is active in the first video region, the audio in the second video region is inactive and instead a subtitle for the second video region is displayed.  The role reverses if the audio in the second video region is made to be active; ¶ 66: “FIGS. 5A-5C show specific examples of multi-picture screen in which pieces of video of four, six, and eight programs, respectively, are displayed”; ¶ 68: “In this multi-picture screen, as in the examples of multi-picture screen of FIGS. 4A and 4B, audio corresponding to video that is displayed in the first video region is output from the speakers 52. A subtitle that accompanies video that is displayed in the second video region is shown in a subtitle display region that is adjacent to the second video region from below, and a subtitle that accompanies video that is displayed in the fourth video region is shown in a subtitle display region that is adjacent to the fourth video region from below”; ¶ 70: “the switching of audio to be output from the speakers 52, and other features are approximately the same as in the multi-picture screen of FIGS. 4A and 4B which have two video display regions”).
With respect to claim 4:
Onoda teaches wherein the controller is further configured to control the display to display captions of the first content in an area such that the displayed captions do not overlap with an image of the first content being reproduced in the selected first window, based on a user input signal (fig. 4A, ¶ 56: “a subtitle corresponding to this video is shown in a subtitle display region that is adjacent to the second video region from below”; ¶ 59: “each subtitle display region is a region that is within the horizontal display range of the corresponding video display region and does not overlap with that video display region”).
fig. 4, ¶ 57: “By partitioning display area 400 into distinct and non-overlapping portions, the closed-captioning content displayed in first portion 410 may not obscure the visual content of the computer desktop displayed in second portion 420”; abstract: “In response to determining that closed-captioning is desired, a display area of the display device is partitioned into non-overlapping portions. A first portion of the display area is configured to display the closed-captioning content and a second portion of the display area is configured to display a computer desktop”).
With respect to claim 7:
Onoda teaches wherein the controller is configured to discontinue outputting the sound of the content being reproduced in the selected first window and outputting sound of content being reproduced in another window in response to receiving a selection signal for the other window, wherein the other window and the selected first window are different (¶ 56: “Video that is supplied from the first separating module 201 via the first video decoder 203 is displayed in the first video region and audio corresponding to this video is output from the speakers 52. Video that is supplied from the second separating module 202 via the second video decoder 204 is displayed in the second video region and a subtitle corresponding to this video is shown in a subtitle display region that is adjacent to the second video region from below”; ¶ 58: “The user of the TV receiver 10 is allowed to switch from the state that audio corresponding to video that is displayed in the first video region is output to the state that audio corresponding to video that is displayed in the second video region is output… When such switching is made, if the video that is displayed in the first video region is accompanied by a subtitle, the subtitle can be shown in the state that the audio corresponding to the video that is displayed in the second video region is output”; note that fig. 4A displays a first and second video regions.  If the audio is active in the first video region, the audio in the second video region is inactive and instead a subtitle for the second video region is displayed.  The role reverses if the audio in the second video region is made to be active).
With respect to claim 8:
Onoda does not explicitly teach wherein the controller is configured to set a third window from among a plurality of windows as a sub-window, and is configured to set a fourth window from among the plurality of windows, as a main window, and displays the sub-window in the main window, wherein the sub-window overlaps the main window.
Takahiro teaches wherein the controller is configured to set a third window from among a plurality of windows as a sub-window, and is configured to set a fourth window from among the plurality of windows, as a main window, and displays the sub-window in the main window, wherein the sub-window overlaps the main window (abstract, figs. 3-7, ¶ 3, 15, 60, 71-73, 85: a main screen and a sub-screen are displayed in the form of a picture-in-picture).
With respect to claims 10, 11, 13, 16 and 17:
Claims 10, 11, 13, 16 and 17 contain subject matter similar in scope respectively to claims 1, 2, 4, 7 and 8, and thus, are rejected under similar rationale.
With respect to claim 23:
Onoda teaches in response to the receiving the selection signal selecting the first window while the sound outputter outputs the sound of the second content, convert the sound of the second content into text and generate the captions of the second content (¶ 56: “Video that is supplied from the first separating module 201 via the first video decoder 203 is displayed in the first video region and audio corresponding to this video is output from the speakers 52. Video that is supplied from the second separating module 202 via the second video decoder 204 is displayed in the second video region and a subtitle corresponding to this video is shown in a subtitle display region that is adjacent to the second video region from below”).
With respect to claim 25:
Onoda does not explicitly teach wherein the third area spans the first window and the second window.
Takahiro teaches wherein the third area spans the first window and the second window (abstract, figs. 3-7, ¶ 3, 15, 60, 71-73, 85: a main screen (i.e., first window) and a sub-screen (i.e., second window) are displayed in the form of a picture-in-picture.  As shown in figs. 3-7, a caption for the main screen is displayed in a first area initially but overlapping with the sub-screen.  In order to avoid the caption of the main screen obstructing an image of the sub-screen, the caption is moved from the first area to a third area that is larger than the first area and spans (i.e., corresponding to) the main screen (i.e., first window) and the sub-screen (i.e., second window)).
With respect to claim 26:
.

Claims 5, 6, 14, 15, 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda in view of Takahiro in view of Eckhardt, and further in view of Silva et al. (US 2014/0245148 A1).
With respect to claim 5:
Although Onoda teaches displaying an enlarged first window (figs. 4A-4B: first video region is enlarged compared to second video region), Onoda in view of Takahiro in view of Eckhardt does not explicitly teach enlarging the selected first window in response to the receiving of a user input signal.
	Silva teaches wherein the controller is configured to enlarge the selected first window in response to the receiving of a user input signal and control the display to display the enlarged selected first window (¶ 13: “Using gestures (e.g., multi-touch gestures) on the touch sensitive screen of the wireless mobile device, a user may resize and/or rearrange the UI tiles on the virtual display screen. For example, a user may use gestures to expand a particular UI tile, so that it encompasses a greater portion, or the entire, virtual display screen, or contract a particular UI tile so that it encompasses a smaller portion of the virtual display screen”; see also at least fig. 8, ¶ 50, 52, 53).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Onoda, 
With respect to claim 6:
Onoda in view of Takahiro in view of Eckhardt does not explicitly teach wherein the controller is configured to rearrange windows among plurality of windows except for the selected first window, in response to the receiving of the user input signal.
Silva teaches wherein the controller is configured to rearrange windows among plurality of windows except for the selected first window, in response to the receiving of the user input signal (¶ 13: “Using gestures (e.g., multi-touch gestures) on the touch sensitive screen of the wireless mobile device, a user may resize and/or rearrange the UI tiles on the virtual display screen… a user may use gestures to swap a particular UI tile with a different UI tile, so that their respective positions are exchanged”; see also at least fig. 9, ¶ 50, 54).
With respect to claims 14 and 15:
Claims 14 and 15 contain subject matter similar in scope respectively to claims 5 and 6, and thus, are rejected under similar rationale.
With respect to claim 19:
Onoda teaches receiving user input indicating a selection of a third window from among a plurality of displayed windows; discontinuing outputting the sound of the first content being reproduced in the displayed selected first window and ouputting sound of third content being reproduced in said third window, in response to the receiving of the user input indicating the selection of the third window (¶ 56: “Video that is supplied from the first separating module 201 via the first video decoder 203 is displayed in the first video region and audio corresponding to this video is output from the speakers 52. Video that is supplied from the second separating module 202 via the second video decoder 204 is displayed in the second video region and a subtitle corresponding to this video is shown in a subtitle display region that is adjacent to the second video region from below”; ¶ 58: “The user of the TV receiver 10 is allowed to switch from the state that audio corresponding to video that is displayed in the first video region is output to the state that audio corresponding to video that is displayed in the second video region is output… When such switching is made, if the video that is displayed in the first video region is accompanied by a subtitle, the subtitle can be shown in the state that the audio corresponding to the video that is displayed in the second video region is output”; note that fig. 4A displays a first and second video regions.  If the audio is active in the first video region, the audio in the second video region is inactive and instead a subtitle for the second video region is displayed.  The role reverses if the audio in the second video region is made to be active; ¶ 66: “FIGS. 5A-5C show specific examples of multi-picture screen in which pieces of video of four, six, and eight programs, respectively, are displayed”; ¶ 68: “In this multi-picture screen, as in the examples of multi-picture screen of FIGS. 4A and 4B, audio corresponding to video that is displayed in the first video region is output from the speakers 52. A subtitle that accompanies video that is displayed in the second video region is shown in a subtitle display region that is adjacent to the second video region from below, and a subtitle that accompanies video that is displayed in the fourth video region is shown in a subtitle display region that is adjacent to the fourth video region from below”; ¶ 70: “the switching of audio to be output from the speakers 52, and other features are approximately the same as in the multi-picture screen of FIGS. 4A and 4B which have two video display regions”).
	Onoda in view of Takahiro in view of Eckhardt does not explicitly teach switching at least one of size and location of the selected first window with said selected third window, in response to the receiving of the user input.
	Silva teaches switching at least one of size and location of the selected first window with said selected third window, in response to the receiving of the user input (¶ 13: “Using gestures (e.g., multi-touch gestures) on the touch sensitive screen of the wireless mobile device, a user may resize and/or rearrange the UI tiles on the virtual display screen. For example, a user may use gestures to expand a particular UI tile, so that it encompasses a greater portion, or the entire, virtual display screen, or contract a particular UI tile so that it encompasses a smaller portion of the virtual display screen. Similarly, a user may use gestures to swap a particular UI tile with a different UI tile, so that their respective positions are exchanged”; see also at least figs. 8-9, ¶ 50-54).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Onoda, Takahiro and Eckhardt with those of Silva in order to arrange a displayed list of windows by positioning (or repositioning) the windows, or sizing one or more windows.
With respect to claim 20:

	Silva teaches in response to the receiving the user input indicating the selection of the third window, changing a location of an element indicating the sound output from the selected first window to said third window (fig. 6, ¶ 49: “a particular one of the video tiles 310-360 for which related audio is to be played on an audio output device may be indicated, for example, by an sound icon 670”; ¶ 55: “Using a drag and drop gesture, the user may select the sound icon 670 and drag it from one UI tile to another UI tile”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Onoda, Takahiro and Eckhardt with those of Silva in order to direct an audio to a particular video window among a plurality of video windows.
With respect to claim 21:
Onoda in view of Takahiro in view of Eckhardt does not explicitly teach enlarge the selected first window and control the display to display the enlarged first window.
Silva teaches enlarge the selected first window and control the display to display the enlarged first window (¶ 13: “Using gestures (e.g., multi-touch gestures) on the touch sensitive screen of the wireless mobile device, a user may resize and/or rearrange the UI tiles on the virtual display screen. For example, a user may use gestures to expand a particular UI tile, so that it encompasses a greater portion, or the entire, virtual display screen, or contract a particular UI tile so that it encompasses a smaller portion of the virtual display screen”; see also at least fig. 8, ¶ 50, 52, 53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Onoda, Takahiro and Eckhardt with those of Silva in order to arrange a displayed list of windows by positioning (or repositioning) the windows, or sizing one or more windows.
With respect to claim 22:
Onoda in view of Takahiro in view of Eckhardt does not explicitly teach control the display to display an element indicating that the sound outputter is outputting the sound of the first content.
Silva teaches control the display to display an element indicating that the sound outputter is outputting the sound of the first content (fig. 6, ¶ 49: “a particular one of the video tiles 310-360 for which related audio is to be played on an audio output device may be indicated, for example, by an sound icon 670”; ¶ 55: “Using a drag and drop gesture, the user may select the sound icon 670 and drag it from one UI tile to another UI tile”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Onoda, Takahiro and Eckhardt with those of Silva in order to direct an audio to a particular video window among a plurality of video windows.
With respect to claim 24:

Silva teaches wherein the element comprises at least one of an icon displayed in the selected first window and an emphasis of the selected first window (fig. 6, ¶ 49: “a particular one of the video tiles 310-360 for which related audio is to be played on an audio output device may be indicated, for example, by an sound icon 670”; ¶ 55: “Using a drag and drop gesture, the user may select the sound icon 670 and drag it from one UI tile to another UI tile”).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda in view of Takahiro in view of Eckhardt, and further in view of Shintani (US 5602598 A).
With respect to claim 9:
Onoda in view of Takahiro in view of Eckhardt does not explicitly teach wherein the controller is configured to control the display to display captions of content being reproduced in the sub-window on a previously determined portion of an entire area of the display in response to receiving a selection of the sub-window.
Shintani teaches wherein the controller is configured to control the display to display captions of content being reproduced in the sub-window on a previously determined portion of an entire area of the display in response to receiving a selection of the sub-window (fig. 2B, col. 4, ll. 1-29: a caption for the sub-video signal is displayed at a position separated from the sub-video signal).

With respect to claim and 18:
Claim 18 contains subject matter similar in scope to claim 9, and thus, is rejected under similar rationale.

Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive.
Applicant argued the combined prior art of record fails to teach that a location displaying captions of the first content is changed according to the selection of the first window.
Examiner respectfully disagrees.  Takahiro teaches start displaying the caption of the first content in a third area corresponding to the first window and the second window, wherein according to the selection of the first window, a location displaying the captions of the first content is changed from the first area to the third area which is larger than the first area.  As stated in the abstract, figs. 3-7, and para [0003, 0015, 0060, 0071-00073, 0085], a main screen (i.e., first window) and a sub-screen (i.e., second window) are displayed in the form of a picture-in-picture.  As shown in figs. 3-7, a caption for the main screen is displayed in a first area initially but overlapping with the the caption is moved from the first area to a third area that is larger than the first area and spans (i.e., corresponding to) the main screen (i.e., first window) and the sub-screen (i.e., second window)).  Although it can be argued, at least according figs. 3-7, and para [0003, 0015, 0060, 0071-00073, 0085] of Takahiro, that the caption for the main screen is an external area of the main screen (i.e., first window) due to reasons such as it is popped out, not same screen and different layer, the prior art Eckhardt is presented to clearly show a location displaying the captions of the first content in an external area of the first window.  Eckhardt teaches a location displaying the captions of the first content in an external area of the first window.  As illustrated in fig. 4 and stated in para [0057]: “By partitioning display area 400 into distinct and non-overlapping portions, the closed-captioning content displayed in first portion 410 may not obscure the visual content of the computer desktop displayed in second portion 420.”  And the abstract states “In response to determining that closed-captioning is desired, a display area of the display device is partitioned into non-overlapping portions. A first portion of the display area is configured to display the closed-captioning content and a second portion of the display area is configured to display a computer desktop”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASTEWAY GATTEW whose telephone number is (571) 272-5239.  The examiner can normally be reached on M-F 9:00 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ASTEWAY T GATTEW/Examiner, Art Unit 2173                                                                                                                                                                                                                                                                                                                                                                                                          /TADESSE HAILU/Primary Examiner, Art Unit 2173